FILED
                            NOT FOR PUBLICATION                             SEP 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TERRENCE O’SULLIVAN,                             No. 10-15700

              Petitioner - Appellant,            D.C. No. 2:08-cv-01469-MCE-
                                                 JFM
  v.

STEVE MOORE,                                     MEMORANDUM *

              Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Morrison C. England, District Judge, Presiding

                                                          **
                          Submitted September 27, 2011


Before: HAWKINS, SILVERMAN and W. FLETCHER, Circuit Judges.

       California state prisoner Terrence O’Sullivan appeals pro se from the district

court's judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      O’Sullivan contends that the Board of Prison Terms' 2006 decision to deny

him parole was not supported by reliable evidence and therefore violated his due

process rights. The only federal right at issue in the parole context is procedural,

and the only proper inquiry is what process the inmate received, not whether the

state court decided the case correctly. See Swarthout v. Cooke, 131 S. Ct. 859,

862–63 (2011) (per curiam). Because O’Sullivan raises no federal procedural

challenges, we affirm.

      AFFIRMED.